COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00216-CR


EZEKIEL GABRIEL WIGGINS                                            APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                   ------------

         FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY
                     TRIAL COURT NO. 51,027-C

                                   ------------

                                   ORDER

                                   ------------

      Appellant Ezekiel Gabriel Wiggins appeals from his conviction for

indecency with a child by contact. Court-appointed counsel for Appellant filed a

brief with an attached appendix on May 5, 2014. We notified counsel the next

day that the appendix contained unredacted references to the minor victim and

directed counsel to file an amended appendix, redacting the minor’s identifying

information, no later than May 16, 2014. See 2nd Tex. App. (Fort Worth) Loc. R.

7. Counsel failed to comply, and we again directed counsel to file an amended

appendix no later than June 2, 2014. As of the date of this order, counsel has
complied with neither directive. Accordingly, we ORDER counsel for the third

time to file an amended appendix that redacts any identifying information of the

minor victim no later than July 11, 2014. If counsel again fails to comply, we will

abate this appeal and remand to the trial court for appropriate action, including

possible contempt proceedings against counsel. See Tex. R. App. P. 38.8(b).

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record.

      DATED June 30, 2014.

                                                   PER CURIAM




                                        2